     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 1 of 12

1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                  ----oo0oo----

11

12    CITY OF WEST SACRAMENTO,                 No. 2:18-CV-00900 WBS EFB
      CALIFORNIA; and PEOPLE OF THE
13    STATE OF CALIFORNIA,

14                  Plaintiff,                 MEMORANDUM AND ORDER RE:
                                               PLAINTIFF’S MOTION FOR
15         v.                                  RECONSIDERATION AND
                                               DEFENDANT’S MOTION TO STAY
16    R AND L BUSINESS MANAGEMENT, a
      California corporation, f/k/a
17    STOCKTON PLATING, INC., d/b/a
      CAPITOL PLATING, INC., a/k/a
18    CAPITOL PLATING, a/k/a CAPITAL
      PLATING; CAPITOL PLATING, INC.,
19    a dissolved California
      corporation; ESTATE OF GUS
20    MADSACK, DECEASED; ESTATE OF
      CHARLES A. SCHOTZ a/k/a SHOTTS,
21    DECEASED; ESTATE OF E. BIRNEY
      LELAND, DECEASED; ESTATE OF
22    FRANK E. ROSEN, DECEASED; ESTATE
      OF UNDINE F. ROSEN, DECEASED;
23    ESTATE OF NICK E. SMITH,
      DECEASED; RICHARD LELAND, an
24    individual; SHARON LELAND, an
      individual; ESTATE OF LINDA
25    SCHNEIDER, DECEASED; JUDY GUESS,
      an individual; JEFFREY A. LYON,
26    an individual; GRACE E. LYON, an
      individual; THE URBAN FARMBOX
27    LLC, a suspended California
      limited liability company; and
28    DOES 1-50, inclusive,
                                           1
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 2 of 12

1
                    Defendants.
2

3
                                    ----oo0oo----
4
                 Plaintiffs City of West Sacramento, California (“the
5
      City”) and the People of the State of California filed suit to
6
      address toxic levels of soil and groundwater resulting from the
7
      release of hazardous substances at a property once occupied by a
8
      metal plating facility.      Before the court are defendant R and L
9
      Business Management’s (“R&L”) motion to stay the proceedings and
10
      the City’s motion for reconsideration.        (Docket Nos. 148, 145.)
11
      I.   Relevant Factual and Procedural Background
12
                 The City’s lawsuit involves the contamination at the
13
      property located at 319 3rd Street in West Sacramento, California
14
      (the “Site”).    This court described much of the factual and
15
      procedural background to this lawsuit in its prior orders. (See
16
      Docket Nos. 18, 33, 44, 63, 115, & 125).        This court granted the
17
      City’s motion for partial summary judgment and found defendant
18
      R&L liable under the Comprehensive Environmental Response,
19
      Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §
20
      9613(f)(1). (Order at 10 (Docket No. 125).)         The court then set a
21
      date to determine the extent of defendant’s liability (the
22
      “apportionment hearing”).      (Docket No. 129.)     The court also
23
      denied partial summary judgment as to plaintiff’s claim under the
24
      Resource Conservation Recovery Act (“RCRA”) §7002(a), 42 U.S.C. §
25
      6972, finding that a genuine issue of material fact exists as to
26
      whether the contamination at the Site presents an imminent and
27
      substantial endangerment to health or the environment.          (Order at
28
                                           2
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 3 of 12

1     14-15.)

2                On May 6, 2020, the California Department of Toxic

3     Substances Control (“DTSC”) issued a final Imminent and

4     Substantial Endangerment Determination and Order and Remedial

5     Action Order (“ISE Order” or “the Order”) to defendant.          (See

6     Stone Decl., at ¶ 2, Exh. 1 (“ISE Order”) (Docket No. 145).)               The

7     Order names R&L, among other defendants, as responsible parties

8     pursuant to California Health and Safety Code § 25323.5.             (See

9     id. § 2.1.)    The ISE Order concludes that “[t]he actual and

10    threatened releases of hazardous substances at the Site may

11    present an imminent and substantial endangerment to the public

12    health or welfare or to the environment.”        Id. at § 3.4.       In

13    response to the Order, defendant R&L sent a letter to DTSC

14    stating that it “will not comply with the terms of the Order”

15    because the contamination at issue “was not caused by” R&L.               (See

16    Stone Decl. at ¶ 2, Exh. 1 (Docket No. 152).)

17               R&L now moves to stay the proceedings pursuant to the

18    primary jurisdiction doctrine, arguing that that DTSC has now

19    invoked its authority by issuing the ISE Order.         (Mot. to Stay at

20    1 (Docket No. 148).)     Plaintiffs move for reconsideration of the
21    court’s finding that there is a triable issue of material fact as

22    to whether the hazardous waste contamination may present an

23    imminent and substantial endangerment to human health or the

24    environment, arguing that the DTSC’s Order constitutes “newly

25    discovered evidence.”     (Mot. for Reconsideration at 4 (Docket No.

26    145).)
27    II.   Motion to Stay

28               “The primary jurisdiction doctrine allows courts to
                                           3
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 4 of 12

1     stay proceedings or to dismiss a complaint without prejudice

2     pending the resolution of an issue within the special competence

3     of an administrative agency.”        Clark v. Time Warner Cable, 523

4     F.3d 1110, 1114–15 (9th Cir. 2008).          Primary jurisdiction is a

5     “prudential” doctrine “under which a court determines that an

6     otherwise cognizable claim implicates technical and policy

7     questions that should be addressed in the first instance by the

8     agency with regulatory authority over the relevant industry

9     rather than by the judicial branch.”          Id. at 1114 (9th Cir.

10    2008); Reid v. Johnson & Johnson, 780 F.3d 952, 966 (9th Cir.

11    2015).   “[A]pplication of the doctrine is ‘committed to the sound

12    discretion of the court.’”      Sciortino v. Pepsico, Inc., 108 F.

13    Supp. 3d 780, 811–12 (N.D. Cal. 2015) (quoting Syntek

14    Semiconductor Co. v. Microchip Tech. Inc., 307 F.3d 775, 781 (9th

15    Cir. 2002)).    If primary jurisdiction does apply, the district

16    court should “refer” the issue to the relevant agency.          Clark,

17    523 F.3d at 1115.     In that case, “the court merely stays or

18    dismisses proceedings to allow the plaintiff to pursue

19    administrative remedies.”      Id.

20               “No fixed formula exists for applying the doctrine of
21    primary jurisdiction.”     Davel Commc’ns, Inc. v. Qwest Corp., 460

22    F.3d 1075, 1086 (9th Cir. 2006).          Nevertheless, the Ninth Circuit

23    considers the following four factors in applying the doctrine:

24    “(1) [a] need to resolve an issue that (2) has been placed by

25    Congress within the jurisdiction of an administrative body having

26    regulatory authority (3) pursuant to a statute that subjects an
27    industry or activity to a comprehensive regulatory authority that

28    (4) requires expertise or uniformity in administration.”             Clark,
                                            4
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 5 of 12

1     523 F.3d at 1115 (quoting Syntek, 307 F.3d at 781); Davel, 460

2     F.3d at 1086–87 (quoting United States v. Gen. Dynamics Corp.,

3     828 F.2d 1356, 1363 (9th Cir. 1987)).

4                Primary jurisdiction applies only in a “limited set of

5     circumstances.”     Id. at 1114.   Aside from these four factors, the

6     Ninth Circuit has provided helpful guidance for courts to

7     determine when the primary jurisdiction doctrine should and

8     should not apply.     First, the Ninth Circuit has held that

9     “efficiency” is “the ‘deciding factor’” in whether primary

10    jurisdiction applies.     Astiana v. Hain Celestial Grp., Inc., 783

11    F.3d 753, 760 (9th Cir. 2015); Reid, 780 F.3d at 967.          “Courts

12    must . . . consider whether invoking primary jurisdiction would

13    needlessly delay the resolution of claims.”         Astiana, 783 F.3d at

14    760 (citing Reid, 780 F.3d at 967–68 (9th Cir. 2015); United

15    States v. Philip Morris USA Inc., 686 F.3d 832, 838 (D.C. Cir.

16    2012) (“The primary jurisdiction doctrine is rooted in part in

17    judicial efficiency.”).)      Primary jurisdiction is “not required,”

18    for example, “when a referral to the agency would significantly

19    postpone a ruling that a court is otherwise competent to make.”

20    Id. at 761 (citing Amalgamated Meat Cutters & Butcher Workmen of
21    N. Am., 381 U.S. 676, 686 (1965)).

22               Second, “[n]ot every case that implicates the expertise

23    of federal agencies warrants invocation of primary jurisdiction.”

24    Id. at 760–61.    “[T]he doctrine is not designed to ‘secure expert

25    advice’ from agencies ‘every time a court is presented with an

26    issue conceivably within the agency’s ambit.’”         Brown v. MCI
27    WorldCom Network Servs., 277 F.3d 1166, 1172 (9th Cir. 2002).            It

28    is “[c]ommon sense,” for example, that “even when agency
                                           5
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 6 of 12

1     expertise would be helpful, a court should not invoke primary

2     jurisdiction when the agency is aware of but has expressed no

3     interest in the subject matter of the litigation.”          Id.

4                Instead, the primary jurisdiction doctrine is to be

5     used “only if a claim requires resolution of an issue of first

6     impression, or of a particularly complicated issue that Congress

7     has committed to a regulatory agency, and if protection of the

8     integrity of a regulatory scheme dictates preliminary resort to

9     the agency which administers the scheme.”        Clark, 523 F.3d at

10    1114 (internal citations and quotations omitted) (quoting Brown,

11    277 F.3d at 1172).

12               For the following reasons, the court finds that the

13    primary jurisdiction doctrine does not apply in this case.           At

14    the outset, plaintiff’s claims are not within the “limited set of

15    circumstances” identified by the Ninth Circuit where application

16    of the primary jurisdiction doctrine is proper because it neither

17    requires resolution of an issue of first impression, nor has

18    Congress committed issues relevant here to a regulatory agency.

19    See Clark, 523 F.3d at 1114.      Appellate guidance exists on both

20    CERCLA apportionment, see, e.g., Burlington N. & Santa Fe Ry. Co.
21    v. United States, 556 U.S. 599 (2009), and RCRA’s imminent-and-

22    substantial-endangerment element, see, e.g., Simsbury-Avon

23    Preservation Club, Inc. v. Metacon Gun Club, Inc., 575 F.3d 199,

24    209-215 (2d Cir. 2009); Interfaith Cmty. Org. v. Honeywell Int’l,

25    Inc., 399 F.3d 248, 258-265 (3d Cir. 2005).         Further, the text of

26    the RCRA explicitly calls for federal action,         42 U.S.C. §
27    6901(a)(4) (“[T]he problems of waste disposal as set forth above

28    have become a matter national in scope and in concern and
                                           6
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 7 of 12

1     necessitate Federal action.”), and broadly empowers “any person”

2     to file suit in federal district court, id. § 6972(a); see

3     Bennett v. Spear, 520 U.S. 154, 165 (1997) (interpreting “any

4     person” to grant standing “to the full extent permitted under

5     Article III”).    The language in the RCRA plainly intended for

6     federal courts –- not state agencies –- to enforce the statute.

7     Accordingly, this action is not the kind of case that demands

8     application of the primary jurisdiction doctrine.

9                Defendant argues that application of the doctrine here

10    is necessary for uniformity in regulation because “[t]here is

11    already a conflict between the anticipated proceedings in this

12    litigation and what is contemplated by the ISE Order.”          (Mot. to

13    Stay at 12.)     Specifically, defendant points out that the court

14    has scheduled an apportionment hearing while the ISE Order does

15    not require such a hearing, and that the ISE Order calls for

16    further investigation, while the court has not.         (Id.)   The court

17    is unpersuaded that there is a true conflict.         Defendant can

18    request an apportionment hearing with the DTSC if it so desires.

19    CERCLA “[does] not mandate ‘joint and several’ liability in every

20    case” and defendant can make the case that “apportionment is
21    proper.”   See Burlington, 556 U.S. at 613.       Further, defendant

22    concedes that the “ISE Order fully addresses the City’s claim for

23    injunctive relief.”     (Mot. to Stay at 12.)     To the extent that

24    the ISE Order imposes additional obligations, this court can

25    reduce the “likelihood of conflict” by “consider[ing] carefully

26    the agenc[y]’s previous and contemplated orders before it orders
27    any relief itself and [can] permit[] agency comment prior to

28    finalizing any order.”     Wilson v. Amoco Corp., 989 F. Supp. 1159,
                                           7
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 8 of 12

1     1170 (D. Wyo. 1998) (citing O’Leary v. Moyer's Landfill, Inc.,

2     523 F. Supp. 659 (E.D. Pa. 1981)).       Indeed, considering

3     defendant’s explicit reluctance to follow the ISE Order, “court

4     ordered relief might even be characterized as welcome” by the

5     DTSC.   See id.

6                Next, defendant contends that the DTSC’s expertise

7     warrants application of the primary jurisdiction doctrine here.

8     (Mot. to Stay at 8-11.)      Establishing that the agency has

9     expertise, however, does not suffice to apply the doctrine.          It

10    will almost always be the case that the agency will have more

11    experience on issues of toxic substance control.         The burden,

12    however, is on defendant to “show[] that courts in general lack

13    the competence to efficiently and effectively resolve the issue.”

14    Wilson, 989 F. Supp. at 1170; see also Astiana, 783 F.3d at 760

15    (emphasizing court competence).       “[Q]uestions posed by RCRA . . .

16    are not so esoteric or complex as to foreclose their

17    consideration by the judiciary,” Wilson, 989 F. Supp. at 1170,

18    and defendant has not offered arguments to the contrary.

19               Finally, defendant argues that application of the

20    primary jurisdiction doctrine here is necessary for an efficient
21    resolution of the issues.      (Mot. to Stay at 11.)     The only

22    efficiency benefit defendant offers, however, relates to the

23    agency’s expertise, which the court already addressed above.

24    (See id. at 11 (“The Primary Jurisdiction Doctrine also allows

25    for the efficient resolution of technical questions of fact

26    through an agency’s specialized expertise.”).)
27               To the contrary, referral here would be inefficient

28    because it “would needlessly delay the resolution of claims.”
                                           8
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 9 of 12

1     See Astiana, 783 F.3d at 760.      This court has already found that

2     defendant is liable under CERCLA.        (Docket No. 125.)

3     Nonetheless, defendant insists otherwise.         (See Def.’s Reply at

4     3.)   Defendant’s insistence that the agency should take over the

5     matter and simultaneous refusal to follow the agency’s Order

6     suggests that defendant’s push to refer this case is an attempt

7     to delay resolution of this matter or to relitigate issues this

8     court has already decided.       Referral here therefore would

9     “significantly postpone a ruling” that this court has shown it is

10    competent to make.      See Astiana, 783 F.3d at 761.      Accordingly,

11    application of the primary jurisdiction doctrine is “not

12    required.”    See id.   Considering that efficiency is “the

13    ‘deciding factor’” in whether primary jurisdiction applies,

14    Astiana, 783 F.3d at 760, the court will deny defendant’s motion

15    to stay.

16    III. Motion for Reconsideration

17               “The Federal Rules of Civil Procedure do not expressly

18    provide for motions for reconsideration.”         Bryant v. Baires, No.

19    CIV. 08-1165MJL(PCL), 2010 WL 1225119, at *1 (E.D. Cal. Mar. 29,

20    2010)).    “However, Local Rule 78–230(k) does provide for
21    applications for reconsideration.”        Id.   A motion for

22    reconsideration must include, in part, “what new or different

23    facts or circumstances are claimed to exist which did not exist

24    or were not shown upon such prior motion, or what other grounds

25    exist for the motion.”     Id.

26          “Relief from judgment on the basis of newly discovered
27    evidence is warranted if (1) the moving party can show the

28    evidence relied on in fact constitutes ‘newly discovered
                                           9
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 10 of 12

1     evidence’ within the meaning of [Federal Rule of Civil Procedure]

2     60(b)(2); (2) the moving party exercised due diligence to

3     discover this evidence; and (3) the newly discovered evidence

4     [is] of ‘such magnitude that production of it earlier would have

5     been likely to change the disposition of the case.’”          Feature

6     Realty, Inc. v. City of Spokane, 331 F.3d 1082, 1093 (9th Cir.

7     2003) (quoting Coastal Transfer Co. v. Toyota Motor Sales,

8     U.S.A., Inc., 833 F.2d 208, 211 (9th Cir. 1987)).

9                 In its Order granting the City’s motion for partial

10    summary judgment, the only issue before the court on plaintiff’s

11    RCRA claim was whether the Site presented an imminent and

12    substantial endangerment to health or the environment.           (Order at

13    11.)   The court denied partial summary judgment because the

14    DTSC’s refusal to issue a previous draft of the ISE Order

15    “compete[d] with Dr. [Ann] Farr’s conclusion that the level of

16    contamination does pose” the requisite threat, and because the

17    testimony of plaintiff’s expert, Dr. Farr, as it stood, was alone

18    insufficient to establish that the Site presents an imminent and

19    substantial endangerment to health as a matter of law.           (Order at

20    14.)   Specifically, Dr. Farr concluded that the Site posed such a
21    threat based solely on the fact that the levels of contamination

22    exceed California regulatory thresholds.         (Id. at 14-15.)

23    Further, Dr. Farr did not provide evidence on the full extent of

24    the contamination and could not conclude that anyone would

25    “realistically” be exposed to the contamination.          (Id. (citing

26    Simsbury-Avon Preservation Club, Inc. v. Metacon Gun Club, Inc.,
27    575 F.3d 199 (2d Cir. 2009).)

28                The ISE Order does not constitute newly discovered
                                           10
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 11 of 12

1     evidence.    The Order is far less detailed than Dr. Farr’s input.

2     The Order states that 1,2-DCA, chromium, copper, nickel, and lead

3     have been found at the site (ISE Order ¶ 2.5), which the court

4     already knew (Order at 3).       Based on the concentrations of these

5     chemicals, like Dr. Farr, the Order immediately concludes that

6     “the Site represents an unacceptable risk to public health and to

7     the groundwater resource.”       (Id. § 2.7.)    As to exposure, the

8     Order states only that the “levels of metals identified . . . in

9     surface and near surface soil . . . represent a direct contact

10    exposure route.”     (Id. § 2.6.)    Dr. Farr, however, had already

11    identified soil contamination as a possible route of exposure.

12    (Order at 5.)     Therefore, neither of these factual findings

13    represent information previously unknown to the court.

14                More importantly, the DTSC’s Order would not have

15    changed the court’s conclusion.       Although the DTSC’s recent

16    issuance of the ISE Order resolves the court’s issue with the

17    DTSC’s “refusal to conclude that the contamination may pose an

18    imminent and substantial danger” (Order at 14), it does not

19    resolve the issues with respect to the insufficiency of Dr.

20    Farr’s testimony.     The mere statement of concentration levels,
21    without more, “provides an insufficient basis for a jury to find

22    a reasonable prospect of future harm that is both ‘near-term and

23    . . . potentially serious.’”       See Simsbury-Avon, 575 F.3d at 212

24    (citing Maine People’s All. And Nat. Res. Def. Council v.

25    Mallinckrodt, Inc., 471 F.3d 277, 296 (1st Cir. 2006)).           Further,

26    the description of exposure routes is too conclusory for the
27    court to determine that the “pathways of exposure” are

28    “realistic.”    (Id. at 213; ISE Order § 2.6 (“Routes of Exposure.
                                           11
     Case 2:18-cv-00900-WBS-EFB Document 169 Filed 07/17/20 Page 12 of 12

1     Elevated levels of metals identified in surface and near surface

2     soil samples on the property represent a direct contact exposure

3     route.”).)    Dr. Farr’s testimony and the ISE Order, jointly, are

4     insufficient for the court to find that the Site presents an

5     imminent and substantial endangerment to health or the

6     environment as a matter of law.       The ISE Order therefore would

7     not have changed the disposition of the case.         See Feature

8     Realty, 331 F.3d at 1093.      For these reasons, the court will deny

9     plaintiff’s motion for reconsideration.

10                IT IS THEREFORE ORDERED that defendant’s motion to stay

11    (Docket No. 148) be, and the same hereby is, DENIED.

12                IT IS FURTHER ORDERED that plaintiffs’ motion for

13    reconsideration (Docket No. 145) be, and the same hereby is,

14    DENIED.

15    Dated:    July 17, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           12
